Title: To Thomas Jefferson from John Paul Jones, 18 March 1788
From: Jones, John Paul
To: Jefferson, Thomas


Copenhagen, 18 Mch. 1788. Was presented at court the previous day by the French minister, La Houze, and had a “polite and distinguished reception”; talked with the queen, who has “a dignity of Person and deportment, which becomes her well, and which she has the secret to reconcile with great affability and ease”; the princess royal commands “that homage which artless Beauty and good nature will ever command.” All members of the royal family spoke to him but the king, “who speaks to no person when presented”; the prince royal, who is “greatly beloved and extremely affable,” asked pertinent questions about America; Jones was “invited to sup” with the royal family, ministers of state and foreign ambassadors. The report of the death of Dr. Franklin is generally believed and much lamented.” I have had a second conference with the minister of foreign affairs but nothing is yet done. I will press him to conclude.” Knows he made at least one mistake in the code of his last letter but has been so busy with his social engagements that he has not had time to compare the whole letter.
 